Citation Nr: 1726920	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-47 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to July 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Augusta, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the Cleveland, Ohio, RO.   

This appeal was previously before the Board in October 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded by the Board in October 2016, in part, to obtain a VA examination in connection with his claim for entitlement to service connection for an acquired psychiatric disability.  

In response to the October 2016 Board remand the Veteran was scheduled for a VA examination.  However, the Veteran contacted the RO in January 2017 indicating that he would be unable to attend his scheduled examination due to lack of transportation.  In a March 2017 supplemental statement of the case, the RO requested the Veteran inform them when he would be able to report for a VA examination.  The Veteran contacted the RO asking for his examination to be postponed so that he would be able to enter a PTSD treatment program beginning September 2017.  The Veteran's representative submitted an Informal Hearing Presentation in May 2017 and noted the Veteran's request that his appeal be "postponed due to treatment."

The Board finds the Veteran has shown good cause for his failure to appear for his examination.  He was unable to attend due to transportation issues and provided the RO with notice of his inability to attend.  Thus, the Veteran's claim must be remanded in order to obtain a VA examination.  

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Specifically, the Veteran contacted the RO in June 2017 and indicated that he would be entering a PTSD treatment program in September 2017.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completing the above schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disabilities, to include PTSD.  The claims file must be made available to the examiner prior to the examination. 

In scheduling the examination, the RO should consider the Veteran's report that he was entering a treatment program in September 2017.  

Following a review of the record the examiner must address the following:

(a)  Identify with specificity any acquired psychiatric disabilities to specifically include whether the Veteran has PTSD.

(b)  Does the evidence of record clearly and unmistakably show that the Veteran had an acquired psychiatric disability that existed prior to his entry onto active duty?

(c)  If the answer to (b) is yes does the evidence of record clearly and unmistakably show that the preexisting acquired psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner should consider and discuss the following:

(i)  The Veteran's June 1999 private psychological evaluation noting his father emotionally, physically, and sexually abused him as a child, and that his dissociative symptoms and PTSD stemmed from these experiences; and 

(ii)  A November 2015 VA treatment record noting the Veteran had severe PTSD which stemmed from the early childhood abuse he experienced.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  

(d)  If the answer to either (b) or (c) is no and a diagnosis of PTSD is warranted, the examiner should provide an opinion as to it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's PTSD is related to his active service, to include being in fear of hostile military or terrorist activity as a result of his service on the USS Forrest Sherman in the Persian Gulf during the Iranian hostage crisis.

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(e)  If the answer to either (b) or (c) is no and the examiner determines that any currently diagnosed acquired psychiatric disability (other than PTSD) was shown at any time since July 2007 the examiner should address whether it is at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed acquired psychiatric disability (other than PTSD) is etiologically related to the Veteran's active service.

The examiner should consider and discuss the following:

(i)  The Veteran's in-service treatment for alcohol abuse as noted in an April 1979 service treatment record (STR); (ii)  The Veteran's complaints of violent tendencies with a diagnosis of situational adjustment due to adult life in a September 1980 STR; and (iii)  The Veteran's reports of frequent trouble sleeping on his June 1981 separation report of medical history.

3.  After the above development has been completed to the extent possible and any other development deemed necessary, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


